Citation Nr: 1012368	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral otitis 
media.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to service connection for residuals of a 
right thumb injury, to include arthritis.

6.  Entitlement to service connection for folliculitis 
barbae.

7.  Entitlement to service connection for a seizure 
disorder, to include as secondary to service-connected 
dementia and headaches secondary to closed head injury.

8.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as schizophrenia and a sleep 
disorder, to include as secondary to service-connected 
dementia and headaches secondary to closed head injury.

9.  Entitlement to a rating in excess of 50 percent for 
dementia and headaches secondary to closed head injury.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in March 2005 
and May 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  

The issues of service connection for tinnitus, gastritis, a 
seizure disorder, an acquired psychiatric disorder and an 
increased rating for dementia and headaches secondary to 
closed head injury are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  In a June 1987 rating decision, the RO denied the 
Veteran's service connection claim for hearing loss; 
although properly notified of the denial, the Veteran failed 
to appeal.

2.  Evidence associated with the claims file since the RO's 
June 1987 denial, when considered by itself or in connection 
with evidence previously assembled, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating 
the claim for service connection for 
bilateral hearing loss.

3.  The evidence of record does not show that the Veteran is 
currently diagnosed with bilateral otitis media.

4.  The evidence of record does not show that the Veteran is 
currently diagnosed with arthritis or any other residual of 
a claimed right thumb injury.

5.  The evidence of record does not show that the Veteran is 
currently diagnosed with folliculitis barbae.

CONCLUSIONS OF LAW

1.  The June 1987 RO rating decision that denied the 
Veteran's service connection claim for hearing loss is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's June 1987 denial is 
not new and material, the criteria for reopening the 
Veteran's service connection claim for hearing loss are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  Bilateral otitis media was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

4.  Residuals of a right thumb injury, to include arthritis, 
were not incurred in or aggravated by active service, and 
may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

5.  Folliculitis barbae was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2005 and March 2006, the 
RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In March 2006, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The correspondence also provided the Veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claim for service connection for bilateral 
hearing loss and to establish entitlement to the underlying 
claim for the benefit sought on appeal.  See Kent v. 
Nicholson, 20 Vet App 1 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available VA and private treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claims.  Thus, the duties to notify and 
assist have been met.

New and Material Evidence - Laws and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and 
material analysis, the credibility of the evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  Because reopening is jurisdictional, the 
Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The determination of whether a Veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the thresholds for at least three 
of these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).

Hearing Loss

In a June 1987 rating decision, the RO denied the Veteran's 
claim for service connection for hearing loss.  The RO noted 
that hearing was within normal limits on audiograms in 
service except for reported mild right ear hearing loss 
noted at discharge examination.  The post-service February 
1987 VA examination showed bilateral hearing within normal 
limits.  Subsequently, in a letter dated in July1987, the RO 
informed the Veteran of the decision and of his appeal 
rights, but the Veteran did not appeal this decision.  

The evidence of record at the time of this decision included 
service treatment records, the report of the February 1987 
VA examination, and the report of VA examinations in 
September 1986 and October 1986 regarding other disorders. 

Although notified of the June 1987 denial, the appellant did 
not file an appeal.  As such, the June 1987 rating decision 
is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In May 2005, the Veteran filed to reopen his service 
connection claim for bilateral hearing loss.  

Evidence added to the claims file since the June 1987 denial 
includes VA outpatient treatment records dated from January 
1987 to September 2006.  These do not show treatment for 
hearing loss.  However, in July 2005 the Veteran was 
provided an audiology assessment consultation at VA.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
24
22
LEFT
       
10
15
12
20
20

Speech recognition scores on the Maryland CNC Word List were 
100 percent in the Veteran's right ear and 92 percent in the 
left ear.  

Also added to the claims file was the report of the March 
2006 VA audiological examination which found normal hearing.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
25
LEFT
       
10
15
10
20
20

Speech recognition scores on the Maryland CNC Word List were 
100 percent in both ears.  Diagnosis was bilateral normal 
hearing from 250 Hz to 8000 Hz.

Additional evidence added to the record included his July 
1989 Physical Evaluation Board, a January 2006 statement 
from the Veteran's parents, VA examinations of other claimed 
disorders, private medical evidence of other complaints, and 
written submissions from his former representative.  None of 
this evidence is related to the Veteran's claim of bilateral 
hearing loss.

The evidence received since 1987 is "new" in the sense that 
it was not previously of record.  But none of this evidence 
submitted since June 1987 is "material" for purposes of 
reopening the Veteran's claim for service connection for 
bilateral hearing loss.  When the Veteran filed his original 
claim in July 1986 his application was based on the belief 
that he had some type of hearing loss that began during 
active service.  At the time of the June 1987 decision, 
there was evidence of hearing within normal limits and the 
RO denied service connection because there was no evidence 
of a current disability.  None of the new evidence 
demonstrates that the Veteran has a current hearing loss 
disability in both ears that actually began while he was in 
service.  The Board notes that new evidence the Veteran has 
submitted to VA since 1987 that relates to his hearing loss 
claim is either redundant or cumulative of evidence 
submitted prior to the last prior denial, does not relate to 
an unestablished fact, or does not raise a reasonable 
possibility of substantiating the claim.  

The newly received evidence is not material because it does 
not provide any information that was not already known at 
the prior final denial; namely, that the Veteran does not 
have a current hearing loss disability.  What the medical 
evidence was missing prior to the June 1987 decision and 
what it continues to lack, is any diagnosis of a current 
hearing loss disability.  The results of the VA audiograms 
dated in July 2005 and March 2006 do not show a bilateral 
hearing loss disability under the provisions of 38 C.F.R. 
§ 3.385.  Simply put, in the absence of proof of a present 
hearing loss disability, there can be no valid service 
connection claim.  Without competent evidence that the 
Veteran currently has a bilateral hearing loss disability, 
service connection for bilateral hearing loss is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis 
of the claimed disability).

Therefore, based upon a comprehensive review of the record, 
the Board finds that the evidence added to the claims file 
since the June 1987 decision is either cumulative or 
redundant of the evidence of record, does not relate to an 
unestablished fact, or otherwise does not raise a reasonable 
possibility of substantiating the claim.  In addition, new 
evidence added to the record clearly does not include any 
competent medical findings that the Veteran has a current 
diagnosis of a hearing loss disability under the provisions 
of 38 C.F.R. § 3.385, which was the basis for the prior 
determination.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for bilateral hearing loss has not been received.  
As such, the requirements for reopening the claim are not 
met, and the June 1987 denial of the Veteran's claim for 
service connection for hearing loss remains final.  As the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a Veteran served 90 days 
or more of continuous, active military service during a 
period of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on 
the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).   The Federal Circuit has held that a 
Veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).




Otitis Media

In his May 2005 filing, the Veteran claimed that he was 
entitled to service connection for bilateral otitis media.  
A review of his service treatment records shows some 
evidence of otitis media or ear problems while in service.

Otitis media in the right ear was assessed in April 1982 
after the Veteran was treated for second and third degree 
burns on parts of his face and throat.  

A November 1982 service treatment record noted the Veteran 
was treated for a sore throat and wax build up in the ears.  
Otitis externa of the left ear was assessed.

A December 1983 record revealed treatment for the Veteran's 
complaint of right ear pain for three days.  It was noted 
that he had been firing firearms daily.  His tympanic 
membranes were ok and there was no drainage observed.  He 
was treated with over-the-counter medication and told to 
avoid acoustic trauma for a few days.

In September 1985, weeks after the Veteran's in-service head 
injury, the Veteran was found to have a hypermobile, 
tympanic membrane received in the line of duty.  An October 
1985 service treatment record also noted the hypermobile, 
left tympanic membrane and that no treatment was indicated.

The Veteran's March 1986 discharge examination did not show 
any ear abnormalities.  

VA outpatient treatment records dated from October 2004 to 
September 2006 show no treatment for otitis media of either 
ear.  In fact, a July 2006 VA medical record revealed the 
Veteran had no ear problems.  

The Veteran underwent a VA examination in March 2006.  The 
examiner found no evidence of ear infections or an ear 
disease and reported no infections of the inner ear or any 
abnormalities of the external canal or tympanic membrane.  

Based on the evidence of record, the Board finds that 
service connection for bilateral otitis media is not 
warranted.  While otitis media in the left ear was noted 
during service, the Veteran had no ear diseases or injuries 
noted at the time of his March 1986 discharge examination.  
Post-service private and VA medical records revealed no 
evidence of otitis media in either ear and the March 2006 VA 
examiner saw no evidence of any infection of either the left 
or right inner ear.  Simply put, in the absence of proof of 
a current disability, there can be no valid claim for 
service connection for bilateral otitis media.  As there is 
no competent evidence that the Veteran currently has otitis 
media in either ear, service connection for bilateral otitis 
media is not warranted.  See Brammer, 3 Vet. App. at 225 
(service connection presupposes a current diagnosis of the 
claimed disability).

Residuals of a Right Thumb Injury

In his May 2005 filing, the Veteran claimed service 
connection for residuals of a right thumb injury, to include 
arthritis.  Service treatment records reveal that he injured 
both thumbs while in service, though no chronic disability 
was noted upon discharge.

A September 1982 service treatment record noted that the 
Veteran was treated for a sprained left thumb after he had 
fallen over some bricks.  November 1982 records showed 
treatment of the Veteran's sprained or fractured right thumb 
after he had dropped a 45-pound weight on it the previous 
day.  He was assessed with a soft tissue injury and treated 
with ice and the use of a splint.  An X-ray study showed no 
bony abnormalities.  A week later he slipped in the shower 
and reinjured the right hand affecting the mobility of the 
thumb and all fingers.  He was treated with Tylenol, an ace 
bandage and a cold pack as needed.  The next day he fell on 
the ground and the right thumb showed some discoloration.  
He was assessed with a soft tissue injury to the right hand 
and continued on medical profile for three days.  The 
Veteran's March 1986 discharge examination did not show any 
abnormalities related to the right thumb.  

Subsequent to service, VA outpatient treatment records dated 
from October 2004 to September 2006 show no complaints of, 
or treatment for, residuals of a right thumb injury.

A January 2006 signed statement by the Veteran's parents 
noted that the Veteran dropped things held in his right hand 
because he could not hold anything in that hand.

The Veteran underwent a VA examination in March 2006.  The 
Veteran reported pain as well as gross side effects from his 
injured thumb, including nausea, sedation, hallucination, 
and a lot of sweating.  Physical examination revealed no 
disuse atrophy of the muscles of the right hand, and the 
examiner observed that, after the interview, the Veteran 
without difficulty grabbed the heavy claims file with his 
right hand.  An X-ray study of the right thumb showed normal 
findings.  

Based on the evidence of record, the Board finds that 
service connection for residuals of a right thumb injury is 
not warranted.  While injuries to the right thumb were noted 
during service, the Veteran had no chronic right thumb 
diseases or injuries, such as arthritis, noted at the time 
of his March 1986 discharge examination, within a year of 
discharge, or at the time of his March 2006 VA examination.  
Post-service private and VA medical records revealed no 
evidence of a thumb injury.  The March 2006 VA examiner 
noted that the Veteran reported pain (and also complained of 
some gross side effects that appear more pertinent to one or 
more of his service-connected disorders than to a 20-year-
old thumb injury).  The Board notes that pain, alone, 
without evidence of an underlying pathology, does not 
constitute competent evidence of a disability for VA 
purposes.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 
285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Simply put, in the absence of proof of a current disability, 
there can be no valid claim for service connection for 
residuals of a right thumb injury on either a direct or 
presumptive basis.  As there is no competent evidence that, 
besides pain, the Veteran currently has arthritis or any 
other residual connected with his in-service right thumb 
injury, service connection for residuals of a right thumb 
injury is not warranted.  See Brammer, 3 Vet. App. at 225 
(service connection presupposes a 
current diagnosis of the claimed disability).

Folliculitis Barbae

In his May 2005 filing, the Veteran claimed service 
connection for folliculitis barbae.  Service treatment 
records reveal folliculitis barbae while in service, though 
no chronic disorder has been noted since discharge.

Service treatment records contain some references to staph 
folliculitis and shaving profiles.  A November 1982 service 
treatment record noted a diagnosis of staph folliculitis.  
The Veteran was to stop shaving for two weeks and use a 
medication and shampoo.  In January 1983, the Veteran 
reported a wart on the left side of his face with pain and 
bleeding for the previous two months.  A small papule was 
observed on the left side of the face with the top shaved 
off with a scab formation.  He was told not to shave for 
three days and to return for an evaluation.  An August 1983 
report of medical examination for special forces training 
noted multiple cystic acne scars on the chest, back and 
face.  A September 1985 service treatment record noted a 
diagnosis of staphylococcal folliculitis received in the 
line of duty.  November 1985 service treatment records 
indicated that the Veteran had staph folliculitis and was 
put on a shaving profile for two weeks while treated with 
medication and shampoo.  The Veteran's March 1986 discharge 
examination showed "staphylococcus infection of facial hair 
follicles - resolved" but did not note folliculitus barbae.  

Subsequent to service, VA outpatient treatment records 
(dated in October 2004, December 2004, February 2005, and 
May 2005) show no skin lesions, normal skin and no 
complaints of, or treatment for, folliculitis barbae.

The Veteran underwent a VA skin examination in April 2006.  
The Veteran reported a history of folliculitis in the beard 
area during service and claimed folliculitic lesions that 
would appear after shaving along with occasional itching.  
No current treatment was indicated.  On examination, the 
examiner found no growth on the skin, no skin rash and no 
disfigurement.  The diagnosis was status post folliculitis 
by history.

Based on the evidence of record, the Board finds that 
service connection for folliculitis barbae is not warranted.  
While both staph folliculitis and folliculitis barbae were 
noted during service, the Veteran had no skin disorder noted 
at the time of his March 1986 discharge examination or at 
the time of his April 2006 VA examination.  Private and VA 
medical records revealed no complaints of, or treatment for, 
folliculitis barbae in his post-service years.  The April 
2006 VA examiner noted that the Veteran complained of 
itching; however, without evidence of an underlying 
pathology, there is no competent evidence of a current 
disability for VA purposes.  See Sanchez-Benitez, 13 Vet. 
App. at 285; Evans, 12 Vet. App. at 31-32.  

In the absence of proof of a current disability, there can 
be no valid claim for service connection for folliculitis 
barbae.  As there is no competent evidence that the Veteran 
currently has folliculitis barbae, service connection for 
folliculitis barbae is not warranted.  See Brammer, 3 Vet. 
App. at 225 (service connection presupposes a current 
diagnosis of the claimed disability).

Service Connection Claims - Conclusion

The Board has considered the assertions that the Veteran has 
advanced on appeal.  However, under the circumstances of 
this case, the Veteran cannot establish a service connection 
claim on the basis of his assertions alone.  While the Board 
does not doubt the sincerity of the Veteran's belief that he 
has a current otitis media disorder in both ears, residuals 
of a right thumb injury, and folliculitis barbae, these 
claims turn on medical matters--whether he has any current 
disability and the continuity of his symptomatology since 
discharge from service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
lay person without the appropriate medical training or 
expertise, the Veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay 
person is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the assertions 
of the Veteran in this matter simply do not constitute 
persuasive evidence in support of the Veteran's claims.

For the foregoing reasons, the claims for service connection 
for bilateral otitis media, for residuals of a right thumb 
injury, and for folliculitis barbae must be denied.  In 
arriving at the decision to deny these claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against these claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

As new and material evidence has not been received, the 
request to reopen a claim for service connection for 
bilateral hearing loss is denied.

Service connection for bilateral otitis media is denied.

Service connection for residuals of a right thumb injury, to 
include arthritis, is denied.

Service connection for folliculitis barbae is denied.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's claims for service connection for tinnitus, 
gastritis, a seizure disorder, an acquired psychiatric 
disorder, and for his claim for an increased rating for his 
service-connected dementia and headaches secondary to his 
closed head injury.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there 
is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
The VCAA makes clear that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  

Regarding the Veteran's claim for service connection for 
tinnitus, an October 1985 service treatment record noted 
occasional tinnitus; however, his March 1986 discharge 
examination did not show any tinnitus abnormality.

Post-service, a February 1987 VA examination noted the 
Veteran's subjective complaints of intermittent tinnitus.  
The March 2006 VA examiner also noted that the Veteran 
claimed a ringing noise in the ears, but the examiner 
expressed doubts that the Veteran had or currently has 
tinnitus and wrote that he could not explain the Veteran's 
complaints of tinnitus.  Though the examiner stated that he 
had reviewed the claims file, there was no mention of the 
Veteran's in-service experience of tinnitus or the February 
1987 VA examination report that noted intermittent 
subjective tinnitus.

The Board notes that the Veteran is competent to provide lay 
evidence of the in-service incurrence of tinnitus and that 
he currently has a tinnitus disorder as the presence of 
tinnitus is not a determination "medical in nature" and is 
capable of lay observation.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

In view of the above, the Board finds that the March 2006 VA 
examination for tinnitus is inadequate.  See 38 C.F.R. § 4.2 
(noting that if the findings on an examination report do not 
contain sufficient detail, it is incumbent to return the 
report as inadequate for evaluation purposes.).  
Specifically, while the examination report noted that the 
Veteran claimed continued ringing in his ears, the examiner 
did not appear to lend credibility to the Veteran's 
testimony.  Though the examiner said that he had reviewed 
the claims file, he made no mention of the in-service report 
of occasional tinnitus, the Veteran's in-service head 
injury, the many complaints of dizziness while in service, 
and the mild hearing loss suffered after the head injury.  
Finally, the examiner failed to provide a diagnosis or a 
nexus opinion, but simply concluded that tinnitus complaints 
could not be explained in light of past and present 
audiogram findings.  

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday 
v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, 
without further clarification, the Board is without medical 
expertise to ascertain whether the Veteran's currently-
claimed tinnitus is related to his period of military 
service.  

On remand, a VA examination and opinion shall be provided 
the Veteran to determine whether a diagnosis of tinnitus is 
appropriate in this case and, if so, whether such is related 
to his period of military service.  Assistance by VA 
includes obtaining an examination and medical opinion when 
such is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Under the 
circumstances, the Board finds that this assistance is 
necessary in order to ensure a complete record upon which to 
decide the Veteran's claim.  See 38 U.S.C.A. §§ 5107(a), 
5103A; 38 C.F.R. § 3.159(c).  

Regarding the Veteran's claim for service connection for 
gastritis, the Board notes that the March 2006 VA examiner 
reported there was only one episode of viral gastritis in 
service and no evidence of recurrent gastritis or treatment 
for any chronic gastrointestinal condition in other service 
medical records.  

However, a review of the Veteran's service treatment records 
reveals numerous references to diarrhea and treatment for 
gastrointestinal complaints though his March 1986 discharge 
examination does not show any gastrointestinal 
abnormalities.  In August 1981, the Veteran reported a two 
week history of headaches, nausea and blurred vision.  The 
assessment was gastritis, and over-the-counter medication 
was prescribed.

A March 1982 service treatment record noted the Veteran was 
treated for an allergic reaction after he complained of 
dizziness and shortness of breath minutes after eating 
lobster.  A January 1983 service treatment record noted a 
complaint of diarrhea four times per day.  He was told to 
increase fluids and prescribed medication.  An August 1983 
service treatment record revealed minimal tenderness in the 
epigastric area and a contusion of the abdomen after the 
Veteran had been kicked in the stomach at a karate practice.  
A March 1984 service treatment record showed treatment for 
gastroenteritis after the Veteran drank water on a trip to 
Mexico and suffered abdominal pain and diarrhea.  A November 
1984 service treatment record showed treatment for gastritis 
after possible food poisoning.  April 1985 service treatment 
records noted a diagnosis of viral gastroenteritis after a 
three-day episode of diarrhea, fever and chills.  

Subsequent to service, VA outpatient treatment records noted 
diarrhea as one of the Veteran's disorders on his problem 
list or past medical history.  A December 2005 record 
revealed that the Veteran had chronic diarrhea since 1984.  
A January 2006 VA record noted that the Veteran was treated 
by a private gastroenterologist and was scheduled for a 
colonoscopy due to persistent diarrhea.  A January 2006 
signed statement from the Veteran's parents noted that the 
Veteran was undergoing treatment for gastritis. 

When seen by the March 2006 VA examiner, the Veteran 
complained of daily diarrhea, consisting of six or seven 
episodes a day, as well as reflux symptoms and heartburn.  
The examiner also reviewed the report of a colonoscopy done 
four days before by a private physician which is not in the 
claims file.  An X-ray study showed no upper GI tract 
abnormality.  Diagnosis was gastritis by history with the 
examiner opining chronicity of a gastrointestinal disease 
was not shown in service and that there was no evidence of 
diagnosis or treatment for chronic gastritis post-service.

A June 2006 note from a private doctor indicated evaluation 
of the Veteran for diarrhea.

A July 2006 VA medical record noted the Veteran's complaints 
of diarrhea and that he had an extensive workup done by a 
private gastroenterologist.

A September 2006 VA medical record noted the Veteran had 
normal bowel sounds and that there was nothing abnormal 
about the abdomen.  

In view of the above, the Board finds that the March 2006 VA 
examination for gastritis is inadequate.  See 38 C.F.R. 
§ 4.2 (noting that if the findings on an examination report 
do not contain sufficient detail, it is incumbent to return 
the report as inadequate for evaluation purposes.).  
Specifically, while the examination report noted that 
medical records, such as service treatment records, had been 
reviewed, the examiner made no reference to the evidence 
cited above in favor of a gastrointestinal disorder both in 
service and currently.  Finally, the examiner only diagnosed 
gastritis by history.  The opinion that there was no 
evidence of recurrent gastrointestinal complaints in service 
medical records to establish chronicity of any 
gastrointestinal disease and no evidence of treatment in 
available post-service records appears to be inconsistent 
with the evidence noted above.

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday 
v. Brown, 7 Vet. App. 517 (1995).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the Veteran's currently-claimed gastritis 
is related to his period of military service.  

On remand, a VA examination and opinion shall be provided 
the Veteran to consider evidence of diarrhea in-service and 
post-service and to opine whether diarrhea is a symptom of 
gastritis or irritable bowel syndrome or some other 
gastrointestinal disorder and, if so, whether such is 
related to his period of active service.  Assistance by VA 
includes obtaining an examination and medical opinion when 
such is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Under the 
circumstances, the Board finds that this assistance is 
necessary in order to ensure a complete record upon which to 
decide the Veteran's claim.  See 38 U.S.C.A. §§ 5107(a), 
5103A; 38 C.F.R. § 3.159(c).  

In addition, on remand the RO shall attempt to obtain a copy 
of the March 2006 private colonoscopy report which the VA 
examiner reviewed, but which is not found within the claims 
file.  

The Veteran's former representative, in his October 2007 
brief, indicated that the evidence in the claims file raised 
the issue of service connection for an acquired psychiatric 
disorder, claimed as schizophrenia and a sleep disorder, to 
include as secondary to the Veteran's service-connected 
closed head injury.  The Board believes that this is a 
separate issue from the claim for service connection for a 
seizure disorder as a seizure disorder is not strictly a 
psychiatric disorder.

The Veteran filed his seizure disorder claim, along with his 
claim for an increased rating for his service-connected 
dementia and headaches secondary to closed head injury, in 
October 2004.  In that claim, the representative attempted 
to raise these matters by filing a clear and unmistakable 
error (CUE) motion.  In reply, the RO sent the Veteran a 
VCAA notice dated in November 2004 that gave the Veteran 
notice about the information and evidence needed to 
substantiate a CUE claim.  The Veteran's representative 
responded in November 2004 with a clarification of the 
supposed CUE claim.  He suggested amended claims for a 
rating in excess of 50 percent for the Veteran's service-
connected closed head injury and entitlement to service 
connection for a seizure disorder, to include as secondary 
to the service-connected closed head injury.  

Subsequently, the RO adjudicated these suggested or amended 
claims, rather than any CUE claim.  However, the RO never 
provided the Veteran with a VCAA notice regarding the newly 
amended claims and the information and evidence needed to 
substantiate service connection, secondary service 
connection and increased rating claims.  The Board also 
finds that a remedial notice should be provided as a result 
of the subsequent court decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Moreover, the Board notes that the RO never considered 
referral of the increased rating claim for extra-schedular 
consideration.  The Veteran's former representative 
requested correction of this deficiency in his October 2007 
brief.  

In view of these procedural shortcomings, the Board believes 
that these three claims should be remanded to the RO for 
proper VCAA notice and development before readjudication.  
The Board notes that VA's Schedule for Rating Disabilities 
has been revised to provide detailed and updated criteria 
for evaluating and assigning ratings for the residuals of 
traumatic brain injury which have already been service-
connected.  On remand, the RO shall consider whether the 
Veteran's increased rating claim for residuals of a closed 
head injury, dementia and headaches, should be evaluated 
under the new traumatic brain injury criteria.  Schedule for 
Rating Disabilities; Evaluation of Residuals of Traumatic 
Brain Injury, 73 Fed. Reg. 54693, 54,705 (September 23, 
2008) (codified as revised at 38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2009)). 

The Board notes that while the former rating criteria for 
closed head injuries has applied to the Veteran's increased 
rating claim, a Veteran whose residuals of a traumatic brain 
injury were rated under the pre-amended regulations may 
request review under the new criteria, irrespective of 
whether his disability has worsened since the last review or 
whether VA receives any additional evidence.  Accordingly, 
the Veteran should be notified that he is allowed to request 
to have his claim considered under the new evaluation of 
residuals of traumatic brain injury. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008) are fully complied with and 
satisfied regarding the Veteran's claims 
of service connection for a seizure 
disorder, to include as secondary to his 
service-connected closed head injury; for 
an acquired psychiatric disorder, claimed 
as schizophrenia and a sleep disorder, to 
include as secondary to his service-
connected closed head injury; and 
entitlement to a rating in excess of 50 
percent for dementia and headaches 
secondary to closed head injury.  See also 
38 C.F.R. § 3.159 (2008).  In particular, 
the RO/AMC should ensure that its notice 
letter meets the requirements of 
Dingess/Hartman v. Nicholson (cited to 
above), as appropriate.

The VCAA notice letter shall also notify 
the Veteran of any information or lay or 
medical evidence that is necessary to 
substantiate the increased rating claim on 
appeal, either on a schedular or extra-
schedular basis.  Further, the Veteran 
should be provided with notice of what 
evidence is necessary to show residuals of 
a traumatic brain injury as described in 
38 C.F.R. § 4.124a (2009).  The Veteran 
shall also be given notice of his 
entitlement to a VA review of his closed 
head injury rating which was based on the 
pre-amended regulations.

2.  The RO/AMC shall contact the Veteran 
and ask him to specify all private and VA 
medical care providers who treated him for 
any tinnitus, gastrointestinal, seizure, 
and psychiatric disorders and whose 
records are not found within the claims 
file.  Of particular interest are any 
outstanding private medical records of 
evaluation related to a colonoscopy 
rendered in March 2006, and records of 
evaluation and/or treatment from the VAMC 
in San Juan, Puerto Rico, from September 
2006 to the present.  

3.  After any additional evidence has been 
associated with the claims file, the 
RO/AMC shall arrange for the Veteran to 
undergo an appropriate VA examination to 
determine whether the Veteran's claimed 
tinnitus is related to service.  The 
entire claims file and a copy of this 
Remand must be reviewed by the examiner in 
conjunction with conducting the 
examination.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished to determine whether the 
Veteran suffers from any underlying 
disorder.  All findings should be reported 
in detail.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination offer an opinion(s) as to 
whether it is at least as likely as not (a 
50 percent probability or more) that the 
Veteran's claimed tinnitus is related to 
any event or incident in service.

In rendering an opinion, the examiner 
should acknowledge the Veteran's lay 
statements of a history of tinnitus for 
many years as well as any relevant medical 
evidence.  The rationale for all opinions 
expressed should be provided in the report 
of examination.  

4.  The RO/AMC shall afford the Veteran an 
appropriate VA examination to ascertain 
whether his claimed gastritis is related 
to service.  The entire claims file and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with 
conducting the examination.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished to consider whether evidence 
of diarrhea in-service and post-service is 
a symptom of gastritis or irritable bowel 
syndrome or some other gastrointestinal 
disorder and, if so, whether such is 
related to his period of active service.  
All findings should be reported in detail.

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination offer an opinion(s) as to 
the following:

(a) whether it is at least as likely as 
not (a 50 percent probability or more) 
that the Veteran has a diagnosed 
gastrointestinal disorder (or disorders); 
and, if so;

(b) whether it is at least as likely as 
not (a 50 percent probability or more) 
that any such diagnosed gastrointestinal 
disorder (or disorders) is related to any 
event or incident in service.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

5.  The RO/AMC shall afford the Veteran an 
appropriate VA examination to ascertain 
whether his claimed seizure disorder is 
related to service or to a service-
connected disability, such as his closed 
head injury.  The entire claims file and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with 
conducting the examination.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  All findings should be 
reported in detail.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination offer an opinion(s) as to 
the following:

(a) whether it is at least as likely as 
not (a 50 percent probability or more) 
that the Veteran suffers from a diagnosed 
seizure disorder; and, if so;

(b) whether it is at least as likely as 
not (a 50 percent probability or more) 
that any such diagnosed seizure disorder 
is related to any event or incident in 
service or to any service-connected 
disability.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any opinions 
expressed must be accompanied by a 
complete rationale.

6.  The RO/AMC shall afford the Veteran a 
VA mental disorders examination to 
ascertain whether any psychiatric disorder 
is related to service or to a service-
connected disability, such as his closed 
head injury.  The entire claims file and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with 
conducting the examination.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  All findings should be 
reported in detail.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination offer an opinion(s) as to 
the following:

(a) whether it is at least as likely as 
not (a 50 percent probability or more) 
that the Veteran has a diagnosed 
psychiatric disorder (or disorders); and, 
if so;

(b) whether it is at least as likely as 
not (a 50 percent probability or more) 
that any such diagnosed psychiatric  
disorder (or disorders) is related to any 
event or incident in service or to any 
service-connected disability.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any opinions 
expressed must be accompanied by a 
complete rationale.

7.  The RO/AMC shall afford the Veteran a 
VA head injury examination under the 
guideline provided by both the former and 
current rating criteria for traumatic 
brain injury, as deemed appropriate.  The 
entire claims file and a copy of this 
Remand must be reviewed by the examiner in 
conjunction with conducting the 
examination.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  

(a) The examiner is specifically requested 
to identify all residual symptoms 
(including all subjective complaints) that 
are determined to be related to the in-
service head injury.  

(b) The examiner shall also opine as to 
whether it is at least as likely as not (a 
50 percent probability or more) that 
claimed impairments, including, but not 
limited to, dementia, headaches, seizures, 
and any psychiatric disorder, are related 
to the head injury in service.  

The examiner's attention is directed to 
treatment notes and reports in the service 
treatment records and post-service medical 
records.  The examiner is also asked to 
comment on the impact of the claimed 
increase in severity of the Veteran's 
disability, if any, on the his employment 
and activities of daily life.  A complete 
rationale for any opinion expressed shall 
be provided.

8.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for the scheduled examinations and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It also must be 
indicated whether any notice that was sent 
was returned as undeliverable.

9.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

10.  The RO/AMC shall then readjudicate 
the Veteran's claims for service 
connection tinnitus, gastritis, a seizure 
disorder, and an acquired psychiatric 
disorder, as well as his increased rating 
claim for his service-connected closed 
head injury.  If the benefits sought are 
not granted, the Veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond.

Thereafter, if appropriate, the case is to be returned to 
the Board, following applicable appellate procedure.  The 
Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


